DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/12/2021. 
In the instant Amendment, claims 1 and 8 have been amended. Claims 11, 13-14 and 16-20 have been cancelled.
Claims 1-10, 12, 15 and 21-22 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment/Argument
	Applicant’s amendment to claims 1 and 8 have overcome all the claims rejection of claims 1-10, 12, 15 and 21-20 as set forth in previous Office Action. The claims rejection are withdrawn.


Allowable Subject Matter
Claims 1-10, 12, 15 and 21-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Visentini et al. (US 2015/0371394) which discloses projector symbol patterns for depth map, and Moed et al. (U.S. 2012/0154607) which discloses deformable light pattern.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of sub-columns of each sub-pattern being arranged sequentially from a first sub-column to an nth  sub-column, an ith dot in the first sub-column of a sub-pattern being offset a predetermined distance in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n, and an ith dot in the nth sub-column of the sub-pattern being offset n-1 times the predetermined distance in the second direction from a corresponding ith dot in the first sub-column of the sub-pattern as cited in claims 1 and 8.

Claims 2-7, 9-10, 12, 15 and 21-22 are allowed because they depend on allowed parent claims 1 and 8, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486